Citation Nr: 1546612	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  13-22 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection or bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In an April 2015 decision, the Board determined that new and material evidence had been received to reopen previously denied claims for service connection for bilateral hearing loss and tinnitus.  The Board granted the claim for service connection for tinnitus and remanded the claim for bilateral hearing loss for additional evidentiary development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2015, the Board remanded the Veteran's claim for service connection for bilateral hearing loss for an addendum opinion.  The Board found that a June 2012 VA examination and a June 2013 addendum opinion were inadequate because (1) the examiner's rationale regarding the etiology of the Veteran's bilateral hearing loss was based on her conclusion that the Veteran's hearing was "normal" at separation from the military; (2) the examiner incorrectly noted that there was "no acoustic damage" during service; and (3) the examiner did not address in-service treatment for otitis media.  

The Board directed the examiner to provide an additional opinion as to the etiology of the Veteran's hearing loss, given his conceded noise exposure and treatment for right otitis media during service.  Additionally, the examiner was directed not to rely solely on the fact that the Veteran's hearing was normal at separation.  

Following the remand, the VA examiner provided an additional medical opinion in June 2015.  In pertinent part, she noted that otitis media without sequelae would not cause damage to the neural components of the ear that would account for long term acoustic damage such as sensorineural hearing loss.  The examiner reported that otitis media is responsible for only conductive hearing loss, while noise exposure is responsible for sensorineural hearing loss.  The examiner noted that the Veteran had "neither at exit" and again reported that the Veteran's hearing was normal at his separation from the military.  

Although the examiner discussed otitis media, she did not explain how the cited principles relate to this particular Veteran's current hearing loss.  For example, she stated that otitis media without sequelae would not account for long term acoustic damage; however, she did not indicate whether the Veteran did not have sequelae.  Likewise, it is unclear as to whether the Veteran currently has sensorineural hearing loss or conductive hearing loss.

Moreover, the Veteran has contended that audiograms performed during service noted a threshold shift in his hearing.  On remand, the examiner should indicate whether there were any significant shifts in the Veteran's hearing during active duty that may be indicative of hearing loss.  The Board notes that the Veteran's enlistment examination was in March 1967.  The examiner should convert any audiometric results to the standards set by the International Standards Organization (ISO) - American National Standards Institute (ANSI) as necessary.  

The Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2015).  Based on the foregoing, the Board finds that the June 2015 opinion is inadequate, and a remand is necessary to obtain an additional addendum opinion regarding the etiology of the Veteran's bilateral hearing loss.  

Accordingly, the case is REMANDED for the following actions: 

1.  The AOJ should refer the Veteran's claims folder to the June 2012/June 2015 VA examiner, if she is unavailable, to another suitably qualified VA examiner for a medical opinion as to the nature and etiology of the Veteran's bilateral hearing loss.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss manifested in service or is otherwise etiologically related to his military service, to include noise exposure and otitis media therein.  

In rendering this opinion, the examiner should address whether there was a threshold shift during service.  The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison, and he or she should provide an interpretation of any audiometric findings contained on a graph.

The examiner should also address the Veteran's lay statements regarding post-service noise exposure and symptomology.  Specifically, the Veteran's statements regarding the use of hearing protection during post-service occupational noise exposure and the onset of hearing loss symptoms.

The examiner should further address whether the Veteran currently has conductive or sensorineural hearing loss and whether it could have had a delayed onset following otitis media in service.  In so doing, he or she should also indicate if the Veteran had any sequelae following his otitis media in service.

In addition, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




